FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                        January 23, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 16-6298
                                                 (D.C. No. 5:15-CR-00093-M-8)
XAVIER JORGE GUERRERO,                                   (W.D. Okla.)
a/k/a Chico,

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before McHUGH, EBEL, and O’BRIEN, Circuit Judges.
                  _________________________________

      Xavier Jorge Guerrero accepted a plea agreement and pleaded guilty to one

count of conspiring to launder money in violation of 18 U.S.C. § 1956(h). He was

sentenced to 27 months of imprisonment, within the Sentencing Guidelines range.

Although the plea agreement contained an appeal waiver, Mr. Guerrero appealed.

The government moves to enforce the appeal waiver under United States v. Hahn,

359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).



      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under Hahn, we consider “(1) whether the disputed appeal falls within the

scope of the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver would

result in a miscarriage of justice.” Id. at 1325. We need not address a Hahn factor

that the appellant does not contest. See United States v. Porter, 405 F.3d 1136, 1143

(10th Cir. 2005).

      In his response to the government’s motion, Mr. Guerrero informs the court

that he does not oppose the motion. Further, he has not contested any of the Hahn

factors. Accordingly, the motion to enforce is granted, and this matter is terminated.


                                           Entered for the Court
                                           Per Curiam




                                          2